DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 3, 5-8, and 12, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-138178 A to Nakada (hereinafter Nakada) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Nakada are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, and 3-9, under 35 U.S.C. 103 as being unpatentable over US 5,814,699 A to Kratz et al. (hereinafter Kratz) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 9 under 35 U.S.C. 103 as being unpatentable over Nakada, as applied to claims 1 and 8, and in further view of US 5,814,699 A to Kratz et al. (hereinafter Kratz) are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The first closest prior art is JP 2008-138178 A to Nakada (hereinafter Nakada). Nakada teaches in example 1, a polymer polyol with polymer particles obtained by first polymerizing in a reaction vessel 329 parts of polyether polyol (Sannix GP-3030), 65.1 parts of acrylonitrile, and 60.1parts of styrene, with a dispersing agent, AIBN initiator and solvent to form a base polymer polyol (BA1-I) dispersion (para 73-74 and 96). In the same vessel, 39 parts of polyether polyol, 74.4 parts of acrylonitrile, 68.7 parts of styrene were added with the radical initiator solution, and solvent, and polymerized to form the dispersed base polymer polyol (BA1-III) dispersion (para 73-74 and 96). Next, 73.3 parts of polyether polyol, 98.4 parts of acrylonitrile and 91.2 parts of styrene were added, polymerized and formed dispersion with polymer particles have the mean particle diameter of 0.4 microns (para 73-74 and 96). The polymer polyol has a viscosity after step III of 5800 mPa.s (Table 2, para 100), i.e. 5800 cps, which meets the claimed. 
Nakada further teaches that steps (I) to (III) may also be performed as a continuous step, (para 52), which would essentially have the above steps correlate to the continuously fed step (b) of the claimed invention, and thus, would not teach the feeding of an additional polyol into the secondary particle dispersed liquid in step (c).
Nakada is also silent regarding the solids content of step (b) and (c) and the viscosity of the secondary dispersed particle liquid in step (b).
Furthermore, in Applicant’s examples, after step (b), the secondary particle dispersed liquid is transferred to a purification tank and unreacted monomers and diluent are removed resulting in the secondary particle dispersed liquid having a solids content of 57% and viscosity ranging of 15000-17000 cps, (See Table 1 of the Applicant’s specification and Examples).
Nakada does not teach the removal of diluent and also does not teach the feeding an additional polyol to “further lower the solids content and viscosity” of the secondary particle dispersed liquid obtained from step (b). Thus, the polyol particle of Nakada would not have the claimed solids content and viscosity of steps (b) and (c).

The second closest prior art is US 5,814,699 A to Kratz et al. (hereinafter Kratz). Kratz teaches a continuous process of preparing low viscosity polymer polyols with small average particle size (See abstract). Specifically, in Example 10, Kratz teaches first polymerizing 29.8% of the polyether polyols, 13% of the monomers styrene and acrylonitrile, with a reaction moderator, initiator and a solvent of ethylbenzene to form a first particle dispersion, (See Examples, Tables I, col 8, ln 55 to col 20, ln 30). Then in a second reactor, Kratz teaches further adding 30% of the polyols, 30% of the monomers styrene and acrylonitrile with a reaction moderator, initiator and a solvent of ethylbenzene and polymerizing to form a second dispersion of particles, and then in a third reactor, further adding 40.2% of the remaining polyol, and 57% of the monomers styrene and acrylonitrile, (See Examples, Tables I-II, col 8, ln 55 to col 20, ln 30), which meets the step (c). Kratz further teaches the viscosity after the third reactor is 3820 mPa.s (Table II, col 17-18). Kratz further teaches the final product can have a solids content of greater than 40% (col 12, ln 11-14). 
Kratz does not teach the “one-pot” process for steps (a) and (b).
Kratz also does not teach the viscosity/solids content in the claimed step (b).
Furthermore, in Applicant’s examples, after step (b), the secondary particle dispersed liquid is transferred to a purification tank and unreacted monomers and diluent are removed resulting in the secondary particle dispersed liquid having a solids content of 57% and viscosity ranging of 15000-17000 cps, (See Table 1 of the Applicant’s specification and Examples).
Kratz does not teach the removal of diluent and also does not teach the feeding an additional polyol to “further lower the solids content and viscosity” of the secondary particle dispersed liquid obtained from step (b). Thus, the polyol particle of Kratz would not have the claimed solids content and viscosity of step (b).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 04/12/Applicant’s arguments, see page 4-6, filed 04/12/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The previous rejections of claims 1-9 haves been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766       


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766